--------------------------------------------------------------------------------

Exhibit 10.55

Verbina Resources Inc.

January 21, 2011

Xtra-Gold Resources Corp.
Suite 301
360 Bay Street
Toronto, Ontario M5H 2V6

ATTENTION: Paul Zyla

LETTER OF INTENT

Dear Sirs:

RE: Option on the Banso and Muoso Concessions, Ghana

Further to our recent negotiations regarding the above referenced matter, this
Letter of Intent will serve to confirm the principal elements of the agreement
achieved between us, and, for greater certainty, this Letter of Intent
supersedes and replace the letter of intent dated July 21, 2010.

1. Option :    

Verbina Resources Inc. (“Verbina”) shall have the Option (the “Option”) to earn
an interest from Xtra-Gold Mining Limited (“Xtra-Gold”) in the mineral rights of
the Banso and Muoso Concesssions, Ghana, as further described in Schedule “A”
attached hereto (herein called the “Concessions”).

 

 

We understand that Xtra-Gold previously held an undivided 100% interest in the
Concessions under a single prospecting licence (the “Prospecting Licence”)
registered as LVB 16931/2001 and GLR 444/2002 which has now been converted to
two (2) mining leases (the “Mining Leases”). We further understand, and we
present this offer based upon our understanding that, as a result of converting
the Prospecting License to the Mining Leases, in accordance with applicable
mining legislation in Ghana, Xtra-Gold now holds a 90% right, title and interest
(the “XG Interest”) in all of the Concessions free and clear of liens and
encumbrances, with the remaining 10% now being owned by the Government of Ghana.
For greater certainty, the interests to be earned by Verbina in the Concessions
pursuant to the Option shall be an interest in the XG Interest in the
Concessions and relate to mineral rights only.

Suite 301 360 Bay Street Toronto ON M5H 2V6

TEL: (416) 366-4227      FAX: (416) 628-1655      E-MAIL:
verbinaresources@yahoo.com

--------------------------------------------------------------------------------

- 2 -

2. Terms of Option:


(a)

Xtra-Gold shall grant to Verbina the right to earn a majority interest from
Xtra-Gold in the XG Interest in the Concessions in consideration of and upon the
terms set out below.

 

 

 

(b)

Verbina shall have until February 28, 2011 to complete due diligence and seek
regulatory acceptance, and when Verbina provides notice to Xtra-Gold of
satisfactory completion of its due diligence and receipt of regulatory
acceptance, the date of such notice shall be called the “Effective Date”.

 

 

 

(c)

Verbina disseminated a news release on January 21, 2011 announcing the
completion of satisfactory due diligence.

 

 

 

(d)

(i)

Verbina acknowledges that Xtra-Gold is currently completing a V-TEM survey (the
“Survey”) on the Concessions at an estimated cost of US$300,000.    

 

 

(ii)

Verbina agrees that it shall pay the cost of the Survey.

 

 

 

(iii)

Xtra-Gold agrees that it shall not bill Verbina for the cost of the Survey
until, at the earliest, 90 days from the Effective Date.

 

 

 

(iv)

Xtra-Gold agrees that the cost of the Survey shall be credited toward the
$500,000 in exploration expenditures that Verbina is required to incur, as more
particularly set forth in subparagraph (e)(iii) hereunder.

 

 

 

(e)

In order to acquire a 55% legal and beneficial interest (the “Verbina Interest”)
in the XG Interest in the Concessions, Verbina shall complete the following:


  (i)

remit cash payments to Xtra-Gold in the aggregate amount of US$425,000
consisting US$100,000 upon the Effective Date and US$325,000 within 90 days of
the Effective Date;

   

 

  (ii)

issue 1,000,000 fully paid and non-assessable common shares of Verbina to
Xtra-Gold upon the Effective Date; and

   

 

  (iii)

incur a total of US$4,425,000 in exploration expenditures on the Concessions
within five (5) years of the Effective Date with US$500,000 to be incurred in
the first year from Effective Date and US$1,000,000 in each year thereafter
except that in the final year the exploration expenditures shall be U.S.
$925,000.


(f)

Verbina shall have the right to accelerate the exploration expenditures at any
time. Amounts expended on mineral exploration in excess of the prescribed amount
in one period are to be applied to the requirement to make such expenditures in
the subsequent period. Verbina shall also have the right to pay the amount of
any prescribed exploration expenditure directly to Xtra-Gold at any time before
the prescribed deadline rather than actually complete such exploration
expenditures.


--------------------------------------------------------------------------------

- 3 -

 

 

(g)

Upon Verbina having exercised the Option and earned the Verbina Interest, Xtra-
Gold shall execute and deliver to Verbina such transfer documentation as shall
be effective to transfer and convey to Verbina the Verbina Interest in the XG
Interest in the Concessions which Verbina shall be entitled to register in the
office of the mining recorder.

3. Operatorship:

(a)

Verbina shall act as operator during the Option period and shall be responsible
for all work permits, environmental compliance, payment of contractors,
insurance and other matters relating to work carried out on the Concessions and
shall indemnify and save harmless Xtra-Gold against any claims or liability with
respect to such matters. All work done by Verbina on the Property shall be done
in accordance with good mining practice and in compliance with applicable laws.
Xtra-Gold shall provide assistance to Verbina in acquiring all relevant permits.

 

 

(b)

During the Option period, Verbina shall provide to and review its exploration
and development plans with Xtra-Gold and Xtra-Gold shall be provided an
opportunity to comment and provide input with respect to prospective exploration
and development programs. Decisions regarding exploration and development of the
Concessions shall be determined by a three person committee, comprising two
representatives of Verbina and one representative of Xtra-Gold (the “Management
Committee”).

 

 

(c)

Verbina as operator may charge up to 15.0% for management fees which shall be
applied as part of the exploration expenditures. All HST Input Tax Credits for
monies expended during the exploration phases of this contract shall be for the
account of Verbina.

4. Joint Venture:

(a)

In the event that Verbina exercises the Option by completing the exploration
expenditures as required above, a joint venture (the “Joint Venture”) will be
formed for the further exploration and development of the Concessions. Under the
Joint Venture each party shall have the right to participate in the Joint
Venture and the corresponding obligation to fund further exploration and
development of the Property (the "Participating Interest"). The Participating
Interest, at the time of the formation of the Joint Venture shall be:


                   Verbina: 55%, and                    Xtra-Gold: 45%.    

The parties’ deemed expenditures upon formation of the Joint Venture shall be as
follows:


--------------------------------------------------------------------------------

- 4 -

  Verbina: US$5,000,000   Xtra-Gold: US$4,090,909

It is understood that this formula shall apply to both Xtra-Gold and Verbina
equally. Should either Xtra-Gold or Verbina not advance its respective
proportional share of the joint-venture costs in accordance with the terms
thereof, the percentage of the non-contributing party will be reduced
accordingly in accordance with the terms of the formal option and joint venture
agreement.

Both parties acknowledge that under applicable mining legislation the Government
of Ghana holds a 10% interest in all mining leases and the percentages above
represent the respective percentages of the remaining 90% interest.

(b) The formal option and joint venture agreement shall include the following
terms:

  (i)

decisions regarding further exploration and development of the Concessions will
be determined by a three (3) person Management Committee, including two (2)
representatives appointed by the operator and one representative appointed by
the non-operator.

   

 

  (ii)

exploration and development budgets will be determined and signed off by the
Management Committee, at which time both parties then have ninety (90) days to
provide funds toward the project or be diluted;

   

 

  (iii)

if one party declines or fails to provide all or part of its required funding
(based upon its then proportionate legal and beneficial interest), the other
party can increase its funding to the amount budgeted and increase its
percentage ownership in the Concessions in proportion to the additional funds
provided;

   

 

  (iv)

upon formation of the Joint Venture, Verbina shall continue to be the operator
of the Joint Venture so long as it maintains at least a majority participating
interest;

   

 

  (v)

standard dilution will apply to the Joint Venture as follows:


Participating   Contribution to Total Costs by a Party Interest of a =
(including deemed expenditures) Party   Contribution to Total Costs by     all
parties (including deemed      expenditures) 


  (vi)

in the event that the operator determines not to propose a project program or
fails to do so within six (6) months of completion of the previous project
program, the non-operator can propose and operate a project program;


--------------------------------------------------------------------------------

- 5 -

  (vii)

in the event that a party’s participating interest is reduced to a 5%
participating interest, its interest shall be converted to a 2% NSR (net smelter
return royalty), one half of which (1%), can be acquired at any time by the
other party for a payment of US$2,500,000; and

   

 

  (viii)

for greater certainty, a party does not have the right to contribute at a later
date and recoup an interest in the joint venture when that party fails to
contribute to a project program.

5. Assessment Work:

(a)

Both during the Option period and after formation of the Joint Venture, the
operator will file all standard reports required to maintain the Concessions in
good standing forthwith after completion of any work, and supply Xtra-Gold with
a copy of all geological data, reports or other information obtained during the
course of the work program. During the Option period, Verbina shall be
responsible to maintain the Concessions in good standing.

 

 

(b)

In the event that the Option terminates, Verbina shall ensure that the
Concessions are in good standing for a minimum of 12 months from the date of
termination of the Option.


6. Access to:       (a) Information:  

 

 

Upon the execution of this Letter of Intent, Xtra-Gold will provide to Verbina
reasonable access to all information, documents, data, drill logs, and drill
core in its possession and control with respect to the Concessions. If the
Option terminates, Verbina shall return all such material to Xtra-Gold.

 

 

 

(b)

Property

 

 

 

Upon the execution of this Letter of Intent, Xtra-Gold will permit Verbina all
reasonable surface access to the Concessions. Verbina shall have the right to
erect, bring and install all such buildings, machinery equipment and supplies on
the Concessions as it shall reasonably deem necessary and proper, provided it
complies with all applicable laws and governmental policies.

 

 

 

7.

Press Release:

 

 

 

All press releases regarding the Concessions shall be subject to prior approval
by Xtra- Gold and Verbina and, for this purpose, the parties shall respond to
such a request for approval within two (2) business days of notice thereof.


--------------------------------------------------------------------------------

- 6 -

8.

Governed by the Laws of Nevada:

 

 

The Letter of Intent shall be governed by the laws of the State of Nevada.

 

 

9.

Definitive Documentation:

 

 

The parties may enter into a formal agreement containing more detailed
provisions for with respect to the Option and Joint Venture, but preserving the
principles of the agreement herein contained. However, until such agreement is
completed, or if no such agreement is made, the provisions herein shall have
full effect, shall be enforceable against the parties and shall govern the
operation of the matters herein.

 

 

10.

Arbitration:

 

 

Any disputes under this Agreement shall be submitted to binding arbitration
consisting of a panel of three arbitrators, one arbitrator appointed by each of
the parties with a third arbitrator appointed by the parties' two designated
arbitrators, with all costs of such arbitrator to be borne by the unsuccessful
party(ies).

Should you agree that this Letter of Intent accurately recites the principal
elements of the agreement reached between us, please sign the duplicate copy and
return it to our offices immediately by telefax with the originally signed
Letter of Intent to follow by courier.

Yours very truly,

Verbina Resources Inc.

Per: /s/ Kevin C. Swanborough       
Kevin C. Swanborough
Authorized signatory

Agreement with the terms recited herein is hereby acknowledged this 21st day of
January, 2011:

Xtra-Gold Resources Corp.

Per: /s/ John C. Ross                     
John C. Ross
Authorized Signatory

--------------------------------------------------------------------------------

Schedule "A"

DESCRIPTION OF CONCESSIONS

The Banso and Muoso Concessions are situated 80 km north of Accra in the East
Akim District of the Eastern Region of the Republic of Ghana and are legally
described as follows:

Banso Concession

All that piece or parcel of land containing an approximate area of 51.67 square
kilometers lying to the North of Latitudes 6°13’04”, 6°14’10” and 6°14’42”;
South of Latitudes 6°15’54”, 6°16’52”, 6°16’55”, 6°16’56”, 6°17’04” and
6°20’20”; East of Longitudes 0°38’18”, 0°38’20”, 0°39’42” and 0°40’00”; West of
Longitudes 0°35’52”, 0°35’59”, 0°36’38” and 0°38’00”.

Muoso Concession

All that piece or parcel of land containing an approximate area of 55.65 square
kilometers lying to the North of Latitudes 6°20’00”, 6°20’20”, 6°20’22”,
6°20’30”, 6°20’35”, 6°20’50” and 6°21’35”; South of Latitudes 6°21’25”,
6°21’37”, 6°22’40”, 6°22’55” and 6°23’16”; East of Longitudes 0°36’30”,
0°38’06”, 0°38’13” and 0°38’44”; West of Longitudes 0°30’00” and 0°31’16”.

--------------------------------------------------------------------------------